                                     

                                    THE URBAN LAW FIRM
                               1    MICHAEL A. URBAN, Nevada State Bar No. 3875
                                    NATHAN R. RING, Nevada State Bar No. 12078
                               2    4270 S. Decatur Blvd., Suite A-9
                                    Las Vegas, Nevada 89103
                               3    Telephone: (702) 968-8087
                                    Facsimile: (702) 968-8088
                               4    Electronic Mail: murban@theurbanlawfirm.com
                                                     nring@theurbanlawfirm.com
                               5    Counsel for Plaintiffs Laborers Joint Trust Funds
                               6 
                                                                UNITED STATES DISTRICT COURT
                               7 
                                                                      DISTRICT OF NEVADA
                               8 
                                        THE BOARD OF TRUSTEES OF THE
                               9        CONSTRUCTION    INDUSTRY   AND
                                        LABORERS HEALTH AND WELFARE                     CASE NO: 2:18-CV-00416-APG-GWF
                            10          TRUST; THE BOARD OF TRUSTEES OF
                                        THE CONSTRUCTION INDUSTRY AND                            ORDER
                            11          LABORERS JOINT PENSION TRUST;                   STIPULATION FOR DISMISSAL
                                        THE BOARD OF TRUSTEES OF THE                    OF DEFENDANT MGM RESORTS
                            12          CONSTRUCTION    INDUSTRY   AND                  DESIGN AND DEVELOPMENT WITH
                                        LABORERS VACATION TRUST; THE                    PREJUDICE AND ORDER THEREON
                            13          BOARD OF TRUSTEES OF SOUTHERN
                                        NEVADA LABORERS LOCAL 872
                            14          TRAINING TRUST,
                            15          Plaintiffs,
                            16          vs.
                            17          ALSTON CONSTRUCTION COMPANY,
                                        INC., a California corporation; KIEWIT
                            18          INFRASTRUCTURE        WEST      CO.,    a
                                        Delaware corporation; ARIA RESORT &
                            19          CASINO, LLC, a Nevada limited liability
                                        company;         MGM           RESORTS
                            20          INTERNATIONAL, a Nevada corporation;
                                        BELLAGIO, LLC, a Nevada limited liability
                            21          company; and KENNETH M. MERCURIO,
                                        an individual,
                            22 
                                          Defendants.
                            23 

                            24 
                                               IT IS HEREBY STIPULATED AND AGREED by and among Plaintiffs, The Board of
                            25 
                                    Trustees of the Construction Industry and Laborers Health and Welfare Trust; The Board of
                            26 
                                    Trustees of The Construction Industry and Laborers Joint Pension Trust; The Board of Trustees of
                            27 
                                    the Construction Industry and Laborers Vacation Trust; The Board of Trustees of Southern
                            28 
     The Urban Law Firm
4270 S. Decatur Blvd., Suite A-9
   Las Vegas, Nevada 89103                                                     Page 1 of 2 
 
                                     


                               1    Nevada Laborers Local 872 Training Trust (“Plaintiffs”), by and through their counsel of record,
                               2    The Urban Law Firm, and Defendant, MGM Resorts Design and Development, a Nevada
                               3    corporation, by and through its counsel of record, Greene Infuso, LLP, and subject to the approval
                               4    and Order of the Court, as follows:
                               5              1.     A resolution of the above-entitled action has been entered into and agreed to by the
                               6                     Plaintiffs and Defendant MGM Resorts Design and Development only.
                               7              2.     Each side will bear their own attorney’s fees and costs.
                               8              3.     Plaintiffs and Defendants request dismissal of MGM Resorts Design and
                               9                     Development with prejudice.
                            10 

                            11 
                                        Dated: October 31, 2018                            Dated: October 31, 2018
                            12 
                                        THE URBAN LAW FIRM
                            13                                                              GREENE INFUSO, LLP
                            14 
                                        By: /s/ Nathan R. Ring                      .

                                                                                           By:   /s/ Michael Infuso
                            15 
                                        Nathan R. Ring, Nevada State Bar No. 12078           Michael Infuso, Nevada Bar No. 7388
                            16          Counsel for Plaintiffs Laborers Trust Funds          Counsel for Defendant MGM Design and
                                                                                              Development
                            17 

                            18 

                            19 
                                                                                   ORDER
                            20 
                                              IT IS HEREBY ORDERED that Defendant MGM Resorts Design and Development is
                            21 
                                    dismissed from the above-entitled case with prejudice. Each side to bear their own attorney’s fees
                            22 

                            23      and costs.

                            24 
                                    Dated: November 1, 2018.
                                    DATED:
                            25                                                     UNITED STATES DISTRICT JUDGE
                                     
                            26 

                            27 

                            28 
     The Urban Law Firm
4270 S. Decatur Blvd., Suite A-9
   Las Vegas, Nevada 89103                                                         Page 2 of 2 
 
